Citation Nr: 0123766	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain with degenerative joint and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Erin M. Prangley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran has verified active duty from February 1983 to 
May 1987 and unverified active duty from February 1977 to 
February 1983.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating action of 
the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran was 
afforded a RO hearing in April 1997, and a Travel Board 
hearing in April 1999 before the undersigned.  In November 
1999, the Board denied a claim of entitlement to service 
connection for chronic lumbosacral strain, with degenerative 
joint and degenerative disc disease as not well grounded and 
remanded a claim of entitlement to service connection for 
hypertension.  

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2001 Order, the Court vacated the November 1999 Board 
decision and remanded the matter for additional proceedings.  
The Board was directed to readjudicate the appellant's claim 
on its merits and to provide the appellant the benefit, if 
any, of the recently enacted Veterans Claims Assistance Act 
of 2000 (VCAA).

The RO is respectfully reminded that the development ordered 
in November 1999 with respect to the issue of entitlement to 
service connection for hypertension remains incomplete.  
Appropriate action to complete that development must be 
undertaken at once.


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  For example, the veteran was provided a 
VA examination in June, 1996.  However, no opinion was 
offered whether the veteran's current back disorder was 
related to his active duty service.  Thus, as the Board 
cannot exercise its own judgment on medical matters, further 
examination is required, to include an opinion based upon a 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 181 (1991).  See also, 38 U.S.C.A. § 5103A (West Supp. 
2001).

The veteran was originally discharged from service and placed 
on the Temporary Disability Retired List (TDRL) in May 1987 
for bilateral knee disabilities.  The service medical records 
(SMRs) show that the veteran first complained of low back 
pain in December 1981.  Physical examination at that time 
revealed normal findings, but a diagnosis of mechanical back 
pain was provided.  The veteran was then treated for low back 
pain in September 1982.  Clinical entries reflect 
approximately one month of ongoing pain and treatment.  An 
entry dated September 7, 1982, reported a normal physical 
examination with a comment that there were, "occ spurs in L1, 
L2, area."  X-ray of the lumbosacral spine that same day, 
however, showed no significant abnormality.  The diagnosis 
was lumbosacral strain.  The remainder of the SMRs contain no 
further reference to complaints of or treatment for a low 
back disorder.  The veteran did not indicate any type of back 
problem on his July 1986 Report of Medical History, and no 
back problem was diagnosed at the time of his medical board 
in 1987.

The Board notes that the SMRs document that the veteran was 
involved in two motor vehicle accidents with no mention of 
any type of back injury or problem following either incident.  
Further, he was involved in a motorcycle accident where he 
sustained a second-degree burn to his right leg from the 
exhaust pipe of his motorcycle.  Again, no back injuries were 
noted or treated at that time as well.

Finally, the Board notes that there is a form in the record 
identified as a Problem List, NRNC PTSVA 6550/18, which 
listed degenerative joint disease (DJD) of the lumbar spine 
as an inactive problem.  However, there is no other 
documentation to support the statement of DJD of the lumbar 
spine, especially in light of the September 1982 x-ray.

The veteran was afforded a VA general medical examination in 
June 1996.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claim for entitlement to service 
connection for chronic lumbosacral strain 
with degenerative joint and degenerative 
disc disease.  

2.  Based on his response, the RO should 
attempt to procure copies of all records 
that have not previously been obtained 
from all identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that they verify all of the 
veteran's periods of active duty service, 
active duty for training, and/or inactive 
duty training to particularly include the 
term from February 1977 to February 1983.  
The NPRC should further be requested to 
provide any additional service medical 
records which may be in their possession.  
All attempts to fulfill this development 
must be documented.

4.  The veteran should then be afforded a 
comprehensive VA orthopedic examination 
for the purpose of determining the 
etiology of his lumbosacral strain with 
degenerative joint and degenerative disc 
disease.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study, and the 
examination report should reflect that 
such a review was made.  All tests deemed 
necessary by the examiner are to be 
performed.  The examiner is specifically 
requested to express a medical opinion 
whether it is at least as likely as not 
that any lumbosacral strain with 
degenerative joint and degenerative disc 
disease, or any other current back 
disorder, is related to the appellant's 
military service.  The examiner must 
provide a comprehensive report including 
a complete rationale for all conclusions 
reached.  If further testing or 
examination is warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
completed.  If anything is incomplete, 
including if the requested examination 
was not conducted by the appropriate 
physician, or does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

7.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


